The plaintiff's decedent, Garland, was killed in head-on collision between two trains owned and operated by the defendant. Garland was riding in the engine cab on the up train, and his presence was not known to the defendant's servants, other than the engine men on that train. There was no claim that these men were negligent, the charge being that the collision was caused by the fault of the men operating the down train, or of those ordering the movement of trains. It was admitted that Garland was a trespasser and that there was no reason to anticipate his presence in the cab. There is no serious dispute as to the sufficiency of the evidence, and the substantial question in the case is one of law.
May one recover for an injury inflicted upon him through the defendant's failure to use reasonable care toward a third person? *Page 563 
It is urged that such liability ought to exist because the rule imposes on the defendant no added burden of conduct, because he is admitted to be in the wrong, and when acting wrongfully he should be held responsible for all the consequences of such conduct.
The law governing actions for negligence has for its foundation the rule of reasonable conduct. However much this rule has been infringed upon in certain lines of decision as to the law of master and servant, it has been adhered to and applied as to other relations. The underlying reason for decisions that liability did not exist has not always been stated. The usual formula is that under these circumstances, or as to this plaintiff, the defendant owed no duty. But this dogmatic statement gives no answer to the arguments now advanced on behalf of the plaintiff.
The conclusion that there was no duty must be preceded by one that there was no unreasonable act or omission. Unless it has this foundation it has no place in the law of negligence. The general rule is more fully stated as due care under all the circumstances of the particular case. That is, the standard is a relative one. It is not a fixed measure for action or inaction, applicable independent of the surrounding facts of time, place, and the like. "Nothing would follow from the act except for the environment. All acts, apart from their surrounding circumstances, are indifferent to the law." Holmes Com. Law 54.
The rule of reasonable care necessarily includes two persons, or one person and some right or property of another. It has to do with one's acts in reference to the person, property, or rights of another. It is a rule of relation. If there be no relation there is nothing upon which the rule can operate. The rule of reasonable care under the circumstances could not limit the conduct of Robinson Crusoe as he was first situated; but as soon as he saw the tracks in the sand, the rule began to have vitality. He then had notice that there might be other persons on the island; and this knowledge of their presence made it his duty as a reasonable man to use reasonable care to the end that no act of his should injure them.
Unless and until one is brought into relation with other men, or property, or rights, he has no obligation to act with reference to them; and this is true whether the obligation be called legal, moral, or reasonable. "Most of the rights of property, as well as of person, in the social state, are not absolute, but relative." Losee v. Buchanan, 51 N.Y. 476, 485, Brown v. Collins, *Page 564 53 N.H. 442, 448. The relation may be to a single person, as where two travelers meet unexpectedly in the desert. It may be to a class, or it may be to the public generally.
It has usually been held that facts which create a relation and therefore a duty as to one, do not establish the same obligation to all mankind. To be within the right created, the complaining party must show facts which make the reason for claiming a relation applicable to him. The proposed rule is an abandonment of this idea and seeks to make the obligation to use care, which springs from the relationship, a duty owed to everybody who by chance comes within the range of the influence of the act complained of. The argument is that since the act is one the defendant should have refrained from doing, it is just that he be responsible for all its consequences. But this is a partial view of the situation only. The act is not wrongful in itself. Its wrongfulness is found in its probable effect upon others who are in some relation to the actor. Remove these related parties from the situation and the act is entirely lawful. As to the unrelated parties the happening is a pure accident.
When it is said that one has been guilty of the negligence denounced by the law, a fault in personal morality is not necessarily implied. The standard by which he is judged is not internal, but external. An outward criterion for legal culpability has been set up. Moral considerations undoubtedly entered into the establishment of the legal standard, but they form no part of the test to be applied. "If the external phenomena, the manifest acts and omissions, are such as it requires, it is wholly indifferent to the internal phenomena of conscience." Holmes Com. Law 110; Jewell v. Colby,66 N.H. 399. The defendant's liability being equally great whether he is or is not morally at fault, the argument that his liability should be enlarged because he has been guilty of a moral wrong has no application.
The ordinary act of negligence has in it no element of moral turpitude. There need be no purpose to commit a wrong as to any one, nor a conscious remissness in legal duty. When such a purpose or consciousness exists, there is an added reason for holding the wrongdoer responsible for all the consequences of his act. It is this idea which is at the foundation of the law in many jurisdictions, imposing liability in a case like this when the fault was wanton or willful, or what is sometimes called grossly negligent.
If, in the case of purely unintentional injuries, the relation is *Page 565 
not necessary to the existence of the duty — if the duty exists as to all men because a relation makes it reasonable to impose it as to one man — it follows that the law as to duty to trespassers has been wrongly stated. Hobbs v. Company, 75 N.H. 73. The same thing is true of the law as to statutory signals (Batchelder v. Railroad, 72 N.H. 528) and other safeguards. Hill v. Railroad, 67 N.H. 449; Casista v. Railroad,69 N.H. 649; Flint v. Railroad, 73 N.H. 141. "It must appear, to render the defendants liable, that the action or omission to act, of which complaint is made, constituted a breach of duty owed the plaintiff by the defendants." McGill v. Company, 70 N.H. 125, 127; Hughes v. Railroad,71 N.H. 279.
This heretofore recognized rule of law or of conduct was adopted, and has been maintained and approved, because of its inherent reasonableness. Undoubtedly, some reason can be advanced why the liability should be more extensive. But this is true of nearly all rules by which human conduct and responsibility are governed. A rule is not unreasonable because some men would not naturally act according to its admonition, nor is one shown to be reasonable because a small portion of the people believe it to be so.
The authorities in this country are substantially unanimous to the effect that, in actions for failure to use ordinary care, a duty toward the complaining party must be shown to exist. The reason for the imposition of the duty has been found in the relation of the parties. While the detailed process of reasoning by which the conclusion is reached is not frequently stated, an examination of the cases generally shows that this is the test which has been applied. If there is no relationship, there is no duty. But in this case reliance is placed on Carney v. Railway, 72 N.H. 364, to show that the rule is otherwise. It is there said that fault as to a trespasser may be predicated upon a failure to keep a lookout for persons rightfully upon the track. The case cited and relied upon in that opinion (Pickett v. Railroad, 117 N.C. 616) depends upon the rule, peculiar to that jurisdiction (Smith v. Railroad, 114 N.C. 728) that as to everybody it is the duty of a railroad to keep a lookout ahead of its moving trains. This is an application (though in modified form and to one situation only) of the rule laid down in many ancient English authorities, that the actor is liable for all the consequences of his act. The rule has been largely abandoned in England, but was revived as to certain *Page 566 
so-called dangerous agencies by the decision in Fletcher v. Rylands, L. R. 1 Exch. 265, — L. R. 3 H.L. 330. The whole theory is contrary to the general trend of American authority and has been repudiated in this state because it "pays no heed to the essential elements of actual fault." Brown v. Collins, 53 N.H. 442, 448; Moore v. Company, 74 N.H. 305, 307.
That the rule in the Pickett case does not go beyond this is made evident in the later decisions in the same jurisdiction. In Peterson v. Railroad,143 N.C. 260, the right of a mere licensee on a train to recover for failure to start the train with the care due to passengers thereon is denied, because the duty was not owed to the licensee. In the Pickett case, the fact there was a duty to look out for some people was urged as one reason why the duty should exist as to all. Because of this, of the great danger incident to the movement of trains, it was held that the duty to look is owed to all who chance to be in a position to be injured when there is a failure to look. This being settled, the rest follows as a matter of course. Pickett recovered, not because of a breach of the duty to look out for others, but because the duty was owed to his decedent. Peterson failed to recover because, although there was a breach of the duty owed to others, the duty did not extend to him, even when he was in a place to be injured exactly as one to whom the duty was owed might have been. See, also, Arrowood v. Railroad, 126 N.C. 629; Jeffries v. Railroad, 129 N.C. 236; Sawyer v. Railroad, 145 N.C. 24; Snipes v. Company, 152 N.C. 42; Edge v. Railway, 153 N.C. 212.
The reasoning in the Carney case is not along the line of the Pickett case, but is directly in favor of the plaintiff's contention in the case at bar. If all that was said in the Carney case were sound law, it would follow that this plaintiff was entitled to go to the jury. The opinion involves a general principle in the law of negligence. It adopts the theory that neglect of duty is sufficient cause for complaint, without considering who the complaining party is, or to whom the duty was primarily owed.
In Hobbs v. Company, 75 N.H. 73, 78, it is erroneously stated that the Carney case is not an authority when the complaint is merely as to the condition of premises. But the theory upon which the Carney case was decided is equally applicable in either class of cases. If in the one case it is enough to put the defendant in the wrong to show that his neglect of his duty to somebody had a part in causing injury to another, it must be equally so in *Page 567 
all cases. The fundamental idea being that since he has failed to act as the law requires of him he is responsible for all the results flowing from his act, it can make no difference in principle whether that failure consists in carelessly obstructing a way by a fallen tree or by a moving train.
It is apparent that the rule in the Carney case was a wide departure from the principles theretofore announced in this jurisdiction and generally recognized elsewhere. The point is treated but briefly in the opinion, and nothing is said of the conflict thereby engendered. The later cases have been disposed of as though the rule theretofore applied was the law. Acts are or are not negligent as to a person who is injured, according to whether he does or does not establish the relation between himself and the defendant because of which the duty arises or is imposed. Chickering v. Thompson, ante, 311; Lydston v. Company, 75 N.H. 23; Brown v. Railroad,73 N.H. 568; Flint v. Railroad, 73 N.H. 141. So far as the Carney case is in conflict with this principle, it has in effect been overruled by these cases.
The case of McDonald v. Snelling, 14 Allen 290, which is also relied upon by the plaintiff, does not conflict with the view here expressed. It states the general rule as commonly applied. The defendant is responsible for all the consequences of his act to those whom he ought reasonably to have foreseen might be injured thereby. He is not liable to those whom reasonable men would not have anticipated might be injured.
The rule of reasonable conduct is constantly invoked to fix responsibility upon defendants. Non-liability should be settled by the same test. The plaintiff must be in a position to say to the defendant: "You did not act as you should have acted toward me; you knew, or ought to have known, it was likely that I would be in a position to be injuriously affected by your carelessness." No such situation appeared in this case. So far as the actors upon whom fault is here charged are concerned, Garland's presence was unknown and not to be anticipated. They were not required to foresee his chance or casual trespass upon the engine of the up train. Shea v. Railroad, 69 N.H. 361; Myers v. Railroad, 72 N.H. 175.
Exception overruled.
All concurred. *Page 568